United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-924
Issued: November 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 11, 2014 appellant, through her attorney, filed a timely appeal from a
January 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on June 14, 2013 in the performance of
duty.
FACTUAL HISTORY
On June 20, 2013 appellant, then a 54-year-old practical nurse, filed a traumatic injury
claim alleging that on June 14, 2013 she sustained pain in her neck, the upper right side of her
1

5 U.S.C. § 8101 et seq.

back, right shoulder and right arm in the performance of duty. She described her injury as
occurring when a patient with dementia became combative and struck the left side of her neck
and shoulder area with his fist several times. Appellant stopped work on August 14, 2013. The
employing establishment controverted the claim based on wilful misconduct, noting that she did
not follow its proper procedures in “trying to lift the patient from the floor.”
In a report of contact form dated June 14, 2013, appellant related that on that date a
demented patient grew agitated when she tried to make him sit in a Broda chair. The patient hit
her about six times with his fist on her left shoulder and the left side of her neck. Appellant
stated, “When I attempted to stop patient from hitting me, he started to sit in the floor pulling me
down with him causing my clothes to tear.” She described her complaints of pain down the left
side of her neck into her left arm, pain and numbness in her right arm and hand and burning
between her shoulder blades.
In a report of contact dated June 14, 2013, Joan Revels, a registered nurse and charge
nurse that day, related that on June 14, 2013 she saw appellant trying to get a patient to sit in a
Broda chair. When he refused appellant tried to make him sit and took his left arm. The patient
slipped onto a foot rest and she tried to lift him by herself. Appellant stated that she had ripped
her pants. Ms. Revels maintained that appellant verbally abused the patient.
Appellant sought treatment in the emergency room on June 14, 2013. She provided a
history of being hit six times by a patient on “the left shoulder and left neck and then pulled
down to the floor….” In response to the question, “Where is your pain?” appellant responded
“down neck and between shoulder blades.” In a duty status report dated June 14, 2013, a
physician found that appellant could perform light duty pending further evaluation.
A magnetic resonance imaging (MRI) scan study of the cervical spine, obtained on
June 14, 2013 revealed postsurgical and chronic degenerative changes and moderate spinal
stenosis with bilateral foraminal narrowing and near entrapment of the cord possibly resulting in
radiculopathy. An MRI scan study of the scapula revealed subacromial and subdeltoid bursal
fluid.
In a statement dated June 15, 2013, Jimmie Stone, a coworker, related that on that date a
sitter (later identified as appellant) yelled and cursed at a patient and tried to get him to sit in a
work chair with rolling wheels, rather than the wheelchair that he requested. She telephoned for
assistance. Appellant yelled at the patient to get away from her and to get off her and the patient
stated, “what did I do, I’m sorry, I’m sorry.” She told the patient that she did not come to work
to “get beat up and kick on by a person like you….”
In another statement dated June 15, 2013, Beatrice James, a coworker, related that
Ms. Stone telephoned her for assistance. When Ms. James arrived, appellant was cursing at a
patient and telling him that she did not come to work to get kicked and he should get out of her
way. The patient was apologizing for something and appellant stated that she was leaving
because she was injured.
Dr. Laurence O.F. Harris, a Board-certified internist, indicated that on June 14, 2013 he
evaluated appellant after she was hit by a patient with dementia multiple times in the back and

2

neck. He noted that she felt that she had “exacerbated neck and shoulder pain from an old
injury.” Dr. Harris diagnosed scapular pain.
In a statement dated June 20, 2013, Renay Godfrey, a coworker, related that on June 14,
2013 she heard appellant tell a nurse to bring a patient a sedative. Appellant told the patient not
to hit her and that he had ripped her pants. She verbally abused the patient and tried to shove
him into a chair.
An employing establishment incident report form, signed on June 20, 2013 by Teen
Clemons, a supervisor, and on June 25, 2013 by Christopher Mimbs, a safety official, provided
that on June 14, 2013 appellant was attempting to make a patient with dementia sit in a chair.
While she held his left hand, the patient pushed her three times with his palm open on her left
shoulder. The form stated, “[Appellant] was seen by [the] charge nurse trying to lift [the] patient
alone and stated [that] her pants had ripped.” The safety official indicated that she did not follow
procedures and that it was investigating allegations that she verbally abused the patient.
By letter dated July 1, 2013, OWCP requested additional factual and medical information
from appellant, including a detailed report from her attending physician addressing the cause of
any diagnosed condition and its relationship to the identified work incident.
In a report dated July 19, 2013, Dr. William Maxwell Duke, Board-certified in family
medicine, indicated that appellant related that approximately four weeks ago a patient hit her in
the neck causing numbness of the right arm and pain in her neck. She had previously undergone
surgery on her cervical spine in 2004 and had a history of a fall “many months ago.” An MRI
scan study showed “spinal stenosis secondary to osteophytes in the lower cervical spine.”
Dr. Duke diagnosed stenosis of the cervical spine and found that appellant could work with
restrictions.
In a form report also dated July 19, 2013, Dr. Duke diagnosed cervical spinal stenosis.
He provided a history of appellant being hit by a patient four weeks earlier and a fall “many
months ago.” Dr. Duke checked “yes” in response to the question of whether the diagnosed
condition was caused or aggravated by employment and provided as an explanation that it was
“possibly aggravated.”
By letter dated July 30, 2013, the employing establishment controverted the claim,
arguing that appellant had not factually established that the incident occurred or that she
sustained a medical condition as a result of the incident. It stated:
“[Appellant’s] versions of events differ from the eye witness statement that
watched this incident take place. [She] stated that the patient became combative
when she attempted to get patient to sit in [a] [B]roda chair. The witness,
Ms. Revels, stated that [appellant] was trying to force [the] patient to sit in [a]
[B]roda chair. Another inconsistency includes [appellant’s] statement that the
patient struck her six times with a closed fist on the left shoulder and the left side
of her neck. Ms. Revels states that [appellant] was pushed by the veteran three
times of the left shoulder with the palm of his hand.”

3

The employing establishment noted that it had submitted three other witness statements
and provided its interpretation of the medical evidence.
In a decision dated August 9, 2013, OWCP denied appellant’s claim after finding that she
had not established that the incident occurred at the time, place and in the manner alleged. It
further found that the medical evidence did not provide a diagnosis.
In an e-mail addendum to her statement, received by OWCP on August 15, 2013,
appellant related that there were no witnesses around when the patient attacked her even though
she called for assistance.2 She asserted that Ms. Clemons wrote her statement based on
Ms. Revels report and that Ms. Revels was not present at the incident but provided her
“assumption of what occurred.” Appellant further noted that Ms. Godfrey was not present at the
time of the incident. She contended that she was not trying to make the patient sit as described
by Ms. Revels but instead holding onto his arms to stop him from hitting. Appellant related that
Ms. Revels did not arrive until “after the two nursing assistants had put the patient to bed and
restrained his wrists with soft wrist restraints.” She maintained that he did not slip onto the
footrest of the Broda chair and that she did not attempt to lift the patient. Appellant stated,
“What did occur when the patient sat in the floor and I was holding both of his forearms to
prevent from being hit again by him; as he sat down, I was pulled over into a bending at the
waist position, which caused my uniform pants to rip in the seam from the crotch almost to the
back waistband….” She loudly called “damn” when her pants ripped but this was not directed at
the patient. Appellant described medically how she could have pain on the right side of her neck
through her right arm after being hit on the left side.
In a report dated September 27, 2013, Dr. David L. Tate, Board-certified in family
practice, evaluated appellant for neck and shoulder symptoms. He noted that her condition had
recently worsened after she began using the telephone while working as a secretary. Dr. Tate
diagnosed cervical radiculopathy, cervical degenerative disc disease and cervical spinal stenosis.
He recommended that appellant be evaluated by a spinal surgeon either through workers’
compensation or privately and advised that her condition remained “related to her neck
problems.”
On October 17, 2013 appellant, through her attorney, requested reconsideration.3
Counsel contended that a claimant’s statement that an incident occurred must be rebutted by
strong evidence. He also reviewed the definition of disability under FECA.
By decision dated January 6, 2014, OWCP modified the August 9, 2013 decision to
reflect that the medical evidence provided a diagnosed condition. It found, however, that
appellant had not established the occurrence of the alleged June 14, 2013 work incident and thus
denied her claim after finding that she had not established fact of injury. OWCP additionally
2

In a July 22, 2013 e-mail, received by OWCP on August 15, 2013, appellant responded to the employing
establishment’s allegations of verbal abuse.
3

In a duty status report dated August 8, 2013, received by OWCP on November 19, 2013, a physician diagnosed
a shoulder condition and checked “yes” that the history of injury provided by appellant corresponded to that on the
form of her injuring her left shoulder working at a computer desk.

4

determined that the medical evidence did not contain a reasoned opinion relating the diagnosed
condition to the alleged employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.7 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.8 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.9
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.10 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.11 An employee
has not met his or her burden of proof in establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.12
4

See supra note 1.

5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

Id.

10

See Louise F. Garnett, 47 ECAB 639 (1996).

11

See Betty J. Smith, 54 ECAB 174 (2002).

12

Id.

5

Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.13 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.14
ANALYSIS
Appellant alleged that she injured her neck, the right side of her upper back, her right
shoulder and right arm on June 14, 2013 after being repeatedly struck on the left side of her neck
and shoulder by a patient. She maintained that a patient with dementia hit her with his fist
around six times. When appellant attempted to stop him by holding his arms, he sat down on the
floor pulling her with him and ripping her pants. She immediately informed a supervisor,
Ms. Clemons, of the incident and sought treatment at the emergency room that date when her
neck, right shoulders, and right arm began hurting and her right hand grew numb.
The employing establishment controverted the claim, arguing that the statements of
witnesses did not support that the June 14, 2013 incident occurred as alleged. In a statement
dated June 14, 2013, Ms. Revels related that on that date appellant tried to force a patient to sit in
a chair after he did not comply with her instructions. Patient slipped down on a footrest and
appellant tried to lift him. Appellant told Ms. Revels that her pants had ripped. In an incident
report signed June 20, 2013, Ms. Clemons indicated that appellant was trying to make a patient
with dementia sit in a chair. While appellant held his left hand, the patient pushed her with an
open palm three times on the left shoulder. Ms. Clemons stated that a charge nurse witnessed
appellant attempting to lift him without assistance. On June 15, 2013 Ms. Stone related that
appellant was yelling at a patient and trying to get him to sit in a chair.15 Appellant told him that
she did not come to work to get beat up. In another statement dated June 15, 2013, Ms. James
related that she witnessed appellant cursing at a patient and telling him that she did not come to
work to get kicked. Appellant indicated that she was leaving because she was injured. In a
June 20, 2013 statement, Ms. Godfrey asserted that she heard appellant tell a patient not to hit
her and that he had made her pants rip.
The Board finds that the evidence does not contain sufficient inconsistencies sufficient to
cast serious doubt on whether an incident occurred on June 14, 2013. While the Board takes
seriously the assertions of patient abuse, such assertions have not been proven for the reasons set
forth herein.16 Appellant immediately reported the incident to her supervisor and sought
treatment on that date in the emergency room. She provided a sufficiently consistent history of
injury to her physicians, the employing establishment and OWCP. An employee’s statement
13

See Linda S. Christian, 46 ECAB 598 (1995).

14

See Gregory J. Reser, 57 ECAB 277 (2005).

15

Ms. Stone provided the date of the incident as June 15, 2013.

16

Although alleged by the employing establishment, OWCP made no finding of wilful misconduct under section
8102(a) of FECA. Morris Reminger, 18 ECAB 341 (1966); see Theresa B.L. Grissom, 18 ECAB 193 (1966).

6

regarding the occurrence of an employment incident is of great probative force and will stand
unless refuted by strong or persuasive evidence.17 Not only is there no strong evidence
contradicting appellant’s statement regarding how the incident occurred, there is considerable
evidence supporting her statement. The employing establishment did not dispute that she was
involved in an incident with a patient on June 14, 2013. The incident report prepared by the
employing establishment provided that the patient pushed appellant with an open palm three
times on the left shoulder. Ms. Godfrey overheard appellant tell the patient not to hit her and that
he had ripped her pants. Ms. Stone and Ms. James heard appellant tell him that she did not come
to work to get beat up or kicked. Ms. Revels witnessed that appellant told a patient to sit in a
chair, that he slipped to a foot rest and that her pants ripped when she tried to lift the patient.18
While the number of times that the patient hit appellant, whether his fist was open or closed and
whether he pulled her down to the floor or whether she was trying to lift him are disputed, it is
not contested that the patient struck her and that her pants ripped while she was in a bent over
position. Under the circumstances of this case, the Board finds that appellant’s allegations have
not been refuted by strong or persuasive evidence and there are insufficient inconsistencies to
cast serious doubt on whether an incident occurred.19 Consequently, appellant has established
the occurrence of the June 14, 2013 work incident.
As appellant has established that a June 14, 2013 incident occurred at the time, place and
in the manner alleged, the issue is whether the medical evidence establishes that she sustained an
injury as a result of this incident.
On June 14, 2013 appellant received treatment in the emergency room for complaints of
pain after being hit in the left shoulder and neck by a patient. In a duty status report dated
June 14, 2013, a physician described the clinical findings as reduced right upper extremity motor
strength and determined that she should work limited duty. The physician did not, however,
provide a diagnosis or address causation and thus his report is of little probative value.20
In a report dated June 15, 2013, Dr. Harris related that he evaluated appellant on June 14,
2013 after she was hit by a patient with dementia in her neck, back and shoulders. He noted that
she believed that she had aggravated preexisting pain in her neck and shoulders. Dr. Harris
diagnosed scapular pain. The Board has held that pain is generally a description of a symptom
and not considered a firm medical diagnosis.21 Dr. Harris did not provide a firm diagnosis or

17

See Gregory J. Reser, supra note 14.

18

It is unclear whether Ms. Revels witnessed the entire incident that occurred between appellant and the patient.
Appellant maintained that Ms. Revels was not a witness.
19

See D.S., Docket No. 11-634 (issued October 5, 2011); M.H., 59 ECAB 461 (2008).

20

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
21

See H.A., Docket No. 13-1872 (issued February 26, 2014); B.P., Docket No. 12-1345 (issued
November 13, 2012).

7

directly relate the scapular pain to the June 14, 2013 work incident. Without a firm diagnosis
supported by medical rationale, the report is of little probative value.22
On July 19, 2013 Dr. Duke discussed appellant’s history of an injury four weeks ago
when a patient hit her in the neck causing right arm and neck numbness. He noted that she had a
prior history of a fall and surgery on her cervical spine in 2004. Dr. Duke diagnosed stenosis of
the cervical spine due to osteophytes as seen by MRI scan study and found that appellant could
work with restrictions. As he did not attribute the diagnosed condition of cervical spine stenosis
to the June 14, 2013 work incident, his opinion is insufficient to meet her burden of proof.
In a form report dated July 19, 2013, Dr. Duke indicated that appellant had a history of
being hit by a patient four weeks earlier and a fall months earlier. He diagnosed cervical spinal
stenosis and checked “yes” in response to the question of whether the diagnosed condition was
caused or aggravated by employment, providing as a rationale that the condition was “possibly
aggravated.” Dr. Duke’s finding that the work incident “possibly aggravated” the diagnosed
condition of spinal stenosis is speculative in nature and thus of little probative value.23
On September 27, 2013 Dr. Tate discussed appellant’s complaints of continued neck and
shoulder symptoms that worsened after she began working as a secretary. He diagnosed cervical
radiculopathy, degenerative cervical disc disease and cervical spinal stenosis. Dr. Tate opined
that appellant’s symptoms continued to be due to her neck condition and advised her to see a
spinal specialist either through workers’ compensation or privately. He did not, however,
reference the June 14, 2013 work incident or attribute any diagnosed condition to her altercation
with a patient on that date. A physician must provide a narrative description of the employment
incident and a reasoned opinion on whether the employment incident described caused or
contributed to appellant’s diagnosed medical condition.24
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed condition and her
employment.25 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by her as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.26 She failed to submit such evidence and therefore failed to
discharge her burden of proof.

22

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).
23

Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need
not be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
24

John W. Montoya, 54 ECAB 306 (2003).

25

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

26

See D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury on June 14,
2013 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: November 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

9

